Filed 2/24/17
                CERTIFIED FOR PUBLICATION



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION ONE


THE PEOPLE,                               B269998

       Plaintiff and Respondent,          (Los Angeles County
                                          Super. Ct. No. KA057009)
       v.

ERICA LAUREN KHAMVONGSA,

       Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Salvatore T. Sirna, Judge. Reversed with
directions.
      John Doyle, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Kamala D. Harris, Attorney General, Gerald A. Engler,
Chief Assistant Attorney General, Lance E. Winters, Senior
Assistant Attorney General, Mary Sanchez and John Yang,
Deputy Attorneys General, for Plaintiff and Respondent.
               _________________________________
       Erica Lauren Khamvongsa appeals from the denial of her
petition for dismissal of two misdemeanor convictions under
Penal Code1 section 1203.4a. The case presents the following
issue: May a defendant whose prior felony conviction has been
designated as a misdemeanor pursuant to Proposition 47 obtain
relief under section 1203.4a despite having served a prison
sentence for the prior conviction? We conclude that the fact that
appellant served a prison term for a conviction that has been
reclassified as a misdemeanor does not disqualify her from relief
under section 1203.4a, subdivision (a). We therefore reverse the
trial court’s denial of appellant’s petition for dismissal in this
case.
                 PROCEDURAL BACKGROUND
      On September 24, 2002, appellant pleaded no contest to the
felony of possession of a controlled substance, a violation of
Health and Safety Code section 11377, subdivision (a), and the
misdemeanor of being under the influence of a controlled
substance in violation of Health and Safety Code section 11550,
subdivision (a). Pursuant to the plea agreement, appellant also
admitted a 1998 strike conviction for second degree robbery.
Appellant was sentenced in accordance with her plea agreement
to 32 months in state prison, consisting of the low term of 16
months, doubled pursuant to Penal Code section 1170.12,
subdivisions (a) through (d), plus a concurrent jail term of nine
months for the misdemeanor.




      1   Undesignated statutory references are to the Penal Code.




                                  2
       On November 23, 2015, the trial court granted appellant’s
application pursuant to Penal Code section 1170.18, subdivisions
(f) through (i) to redesignate her felony conviction under Health
and Safety Code section 11377, subdivision (a) as a misdemeanor.
Thereafter, on December 2, 2015, appellant petitioned for
dismissal of both misdemeanor convictions pursuant to section
1203.4a. The trial court denied the petition on the ground that
appellant had served a state prison sentence for the convictions.
                          DISCUSSION
  1. Petition to dismiss a prior misdemeanor conviction under
     section 1203.4a
     “Section 1203.4a[2] requires a trial court to dismiss
misdemeanor or infraction convictions in certain circumstances,
and has no relevance in cases involving felonies.” (People v.
Sanders (2012) 55 Cal. 4th 731, 741.) In order to qualify for relief

      2 Section 1203.4a, subdivision (a) provides in relevant part
as follows: “(a) Every defendant convicted of a misdemeanor and
not granted probation . . . shall, at any time after the lapse of one
year from the date of pronouncement of judgment, if he or she
has fully complied with and performed the sentence of the court,
is not then serving a sentence for any offense and is not under
charge of commission of any crime, and has, since the
pronouncement of judgment, lived an honest and upright life and
has conformed to and obeyed the laws of the land, be permitted
by the court to withdraw his or her plea of guilty or nolo
contendere and enter a plea of not guilty; . . . the court shall
thereupon dismiss the accusatory pleading against the defendant,
who shall thereafter be released from all penalties and
disabilities resulting from the offense of which he or she has been
convicted, [with exceptions not pertinent here].”




                                 3
under section 1203.4a, subdivision (a), a defendant must have
suffered a misdemeanor conviction, not be charged with or
convicted of a subsequent crime, and have, since the date of that
judgment, lived “ ‘an honest and upright life.’ ” (People v.
Hamdon (2014) 225 Cal. App. 4th 1065, 1069.) Persons falling
under several specific exceptions may not obtain dismissal of
their prior misdemeanor convictions under section 1203.4a.3
Having served a prison sentence is not among those exclusions;
indeed, section 1203.4a contains no reference whatsoever to the
sentence a defendant served for his or her offense.
   2. Redesignation of a felony conviction under Proposition 47
      California voters approved Proposition 47 in the General
Election on November 4, 2014. (People v. Stylz (2016) 2
Cal.App.5th 530, 533; People v. Rivera (2015) 233 Cal. App. 4th
1085, 1091.) The initiative reduced the penalties for certain
drug- and theft-related offenses, and reclassified those felonies as
misdemeanors. (People v. Zamarripa (2016) 247 Cal. App. 4th
1179, 1182.) Section 1170.18, subdivision (f)4 permits a person

      3 Section 1203.4a, subdivision (d) identifies specific
exclusions from relief under subdivision (a): “[T]his section does
not apply to the following: [¶] (1) A misdemeanor violation of
subdivision (c) of Section 288. [¶] (2) Any misdemeanor falling
within the provisions of Section 42002.1 of the Vehicle Code. [¶]
(3) Any infraction falling within the provisions of Section 42001 of
the Vehicle Code.”
      4 Section 1170.18, subdivision (f) states in full: “A person
who has completed his or her sentence for a conviction, whether
by trial or plea, of a felony or felonies who would have been guilty
of a misdemeanor under this act had this act been in effect at the
time of the offense, may file an application before the trial court




                                 4
who has completed a sentence for a felony that qualifies as a
misdemeanor to file an application to have the felony conviction
reduced to a misdemeanor. (People v. Diaz (2015) 238
Cal. App. 4th 1323, 1329.)
       Proposition 47 explicitly anticipates that redesignation of
an offense as a misdemeanor will affect the collateral
consequences of a felony conviction. Among other things,
suffering a felony conviction may result in the offender losing the
right to vote (Elec. Code, § 2101), losing the right to own or
possess a firearm (Pen. Code, § 29800, subd. (a)(1)), and, if the
offender is convicted of a felony in the future, losing probation as
a sentencing option (Pen. Code, § 1203, subd. (e)), and being
exposed to sentence enhancements (Pen. Code, § 667.5, subd. (b)).
A defendant is also barred from seeking relief under section
1203.4a for a felony conviction. (People v. Sanders, supra, 55
Cal.4th at p. 741.) To ensure qualified offenders who have had
their prior felony convictions redesignated can gain relief from
those collateral consequences, Penal Code section 1170.18,
subdivision (k) specifies that “[a]ny felony conviction that is . . .
designated as a misdemeanor under subdivision (g) shall be
considered a misdemeanor for all purposes.” (Italics added.)
       The “for all purposes” language is broad, and there is no
suggestion that it encompasses certain collateral consequences of
a felony conviction while excluding others, such as relief under
section 1203.4a that would be available if the crime were
originally designated as a misdemeanor. On the contrary, section


that entered the judgment of conviction in his or her case to have
the felony conviction or convictions designated as misdemeanors.”




                                 5
1170.18, subdivision (k) by its terms applies to all such
consequences with the sole exception that redesignation “shall
not permit that person to own, possess, or have in his or her
custody or control any firearm.” (See Hisel v. County of Los
Angeles (1987) 193 Cal. App. 3d 969, 974 [the statement of such a
“specific exception[] implies the exclusion of others”].) The plain
language of 1170.18, subdivision (k) thus demonstrates the
voters’ intent to treat a redesignated misdemeanor like any other
misdemeanor, except with regard to firearm restrictions. (See
People v. Abdallah (2016) 246 Cal. App. 4th 736, 746 [“Once the
trial court recalled Abdallah’s 2011 felony sentence and
resentenced him to a misdemeanor, section 1170.18,
subdivision (k), reclassified that conviction as a misdemeanor ‘for
all purposes’ ”].)
    3. A completed prison sentence for an offense redesignated as a
       misdemeanor does not bar relief under section 1203.4a
       There is no dispute in this case that appellant successfully
petitioned for the reclassification of her prior felony conviction to
a misdemeanor under section 1170.18, subdivision (g). Based on
the unambiguous language of subdivision (k), the court must
treat appellant’s prior conviction as a misdemeanor for all
purposes, including when determining whether she qualifies for
relief under section 1203.4a.
       Arguing that appellant’s prison sentence for her prior
felony (now misdemeanor) conviction precludes relief under
section 1203.4a, the Attorney General asserts that because the
trial court had no authority to vacate the prison sentence
appellant already served, “section 1203.4a did not apply.” In so
arguing, respondent relies on People v. Vasquez (2016) 247
Cal. App. 4th 513, 519 (Vasquez), to contend that “resentencing




                                  6
under subdivision (k) of section 1170.18 applies only to
convictions under section 1170.18, subdivision (b), and not to
designations under section 1170.18, subdivision (g).” The
argument lacks merit.
      Given that appellant did not request resentencing under
section 1170.18, subdivision (b), or otherwise seek to vacate her
previously served sentence, Vasquez has no application to this
case. In Vasquez, the defendant sought to vacate his prison
sentence following the successful redesignation of his felony
conviction as a misdemeanor in order to avoid the immigration
consequences of having served a prison term. (Vasquez, supra,
247 Cal.App.4th at pp. 518–519.) The court said nothing about
the treatment of a reclassified misdemeanor conviction under
section 1203.4a, but rather, held that a trial court has no
authority to vacate or alter a completed sentence under section
1170.18, subdivisions (f), (g), or (k). Here, neither appellant’s
application under section 1170.18, subdivision (f) nor her section
1203.4a petition sought any change to the sentence she had
already served for the drug possession offense. Hence, Vasquez is
inapposite.
      The Attorney General’s reliance on People v. Mendez (1991)
234 Cal. App. 3d 1773 (Mendez) is similarly misplaced. There, the
People challenged the superior court’s jurisdiction to vacate
defendant’s robbery conviction and substitute a misdemeanor
after defendant had been discharged from the California Youth
Authority (CYA). (Id. at pp. 1777–1778.) The appellate court
reversed the denial of the People’s motion to vacate the superior
court’s orders, declaring, “Neither section 1203.4 nor section
1203.4a applies to persons convicted of felonies and committed to
CYA. Postconviction relief for such persons is regulated by




                                7
Welfare and Institutions Code section 1772.” (Id. at p. 1778,
italics added.) Contrary to respondent’s sweeping
characterization of the court’s holding, Mendez simply has
nothing to say about whether a defendant who has served a
prison term for an offense that has been redesignated as a
misdemeanor is precluded from relief under section 1203.4a
solely because of the prison term.5
       Our conclusion that treatment of the redesignated offense
as “a misdemeanor for all purposes” applies to a petition under
section 1203.4a finds support in cases arising under section 17,
subdivision (b). Under that statute, a “wobbler” (a crime
punishable as a felony or a misdemeanor) becomes “a
misdemeanor for all purposes” when, among other circumstances,
“the court grants probation to a defendant without imposition of
sentence and at the time of granting probation, or on application
of the defendant or probation officer thereafter, the court declares
the offense to be a misdemeanor.” (§ 17, subd. (b)(3).)
       The California Supreme Court has interpreted this
language to mean that, once a court designates an offense as a

      5 The Attorney General also appears to rely on the
reference to section 1203.4a in the Mendez court’s holding
regarding the superior court’s authority to seal a defendant’s
records under section 1203.45. (Mendez, supra, 234 Cal.App.3d
at p. 1780.) In this regard as well, Mendez does not support
respondent’s claim that appellant’s state prison sentence
precludes section 1203.4a relief. Appellant has not sought to
have any records sealed in this case, and the Mendez court’s
statement that an adult felon or misdemeanant is not entitled to
have records sealed under section 1203.45 has no bearing on a
petition for dismissal under 1203.4a.




                                 8
misdemeanor, “the offense thereafter is deemed a ‘misdemeanor
for all purposes,’ except when the Legislature [or electorate] has
specifically directed otherwise.” (People v. Park (2013) 56 Cal. 4th
782, 795.) In Park, the trial court enhanced the defendant’s
sentence by five years because he had suffered a prior serious
felony conviction. However, the trial court in the prior case had
reduced the felony to a misdemeanor under section 17,
subdivision (b) before the defendant committed the second
offense. (Park, at p. 787.) Our Supreme Court held that “when
the court in the prior proceeding properly exercised its discretion
by reducing the [felony] conviction to a misdemeanor, that offense
no longer qualified as a prior serious felony . . . and could not be
used . . . to enhance defendant’s sentence.” (Ibid.)
       The plain language of section 1170.18, subdivisions (f) and
(k) compels us to conclude that the trial court erred in denying
appellant’s petition for dismissal of her misdemeanor conviction
on the ground that she had served a prison sentence for the
offense. Respondent offers no basis for interpreting the direction
to treat an offense as a “misdemeanor for all purposes” in section
1170.18, subdivision (k) differently than the identical charge in
section 17, subdivision (b), and we find no reason to do so. (See
People v. Cornett (2012) 53 Cal. 4th 1261, 1269, fn. 6 [recognizing
“the rule of statutory construction that identical language
appearing in separate statutory provisions should receive the
same interpretation when the statutes cover the same or
analogous subject matter”].)
       Once the trial court designated appellant’s 2002 felony
conviction as a misdemeanor, “section 1170.18, subdivision (k)
reclassified that conviction as a misdemeanor ‘for all purposes.’ ”
(People v. Abdallah, supra, 246 Cal.App.4th at p. 746.) Appellant




                                 9
thus requested permission to withdraw her plea of guilty, enter a
plea of not guilty, and have the court dismiss the action under
section 1203.4a as a “defendant convicted of a misdemeanor and
not granted probation.” Whatever sentence appellant had served
for that offense was irrelevant under section 1203.4a, and the
trial court erred in denying appellant’s petition for dismissal.
                        DISPOSITION
       The judgment is reversed, and the matter remanded to the
trial court for further proceedings consistent with the views
stated herein.
     CERTIFIED FOR PUBLICATION.




                                    LUI, J.
We concur:




     ROTHSCHILD, P. J.




     JOHNSON, J.




                               10